Citation Nr: 1128887	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hashimoto's disease.

2.  Entitlement to service connection for systemic candidiasis.

3.  Entitlement to service connection for disability manifested by miscarriages and infertility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from a December 1973 to December 1976 and March 2004 to July 2004.  She also had additional periods of service in the Army Reserves and Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2007 the Veteran offered testimony before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.

In February 2011 the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  In March 2011 such an opinion was obtained and associated with the claims file.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated Hashimoto's disease in service, that Hashimoto's disease is attributable to exposure to heavy metals and toxic chemicals in service or that this disease manifested to a compensable degree within the first post-service year. 

2.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated systemic candidiasis in service or that systemic candidiasis is attributable to exposure to heavy metals and toxic chemicals in service. 
3.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated a disability manifested by miscarriages and infertility in service or that such disability is attributable to exposure to heavy metals and toxic chemicals in service.


CONCLUSIONS OF LAW

1.  Service connection for Hashimoto's disease is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  Service connection for systemic candidiasis is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

3.  Service connection for a disability manifested by miscarriages and infertility is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that the claims for service connection are being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of her disabilities, and afforded the Veteran the opportunity to give testimony before a DRO.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations and opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  They squarely address the issue of whether her claimed disabilities are attributable exposure to heavy metals and toxic chemicals.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including endocrinopathy, i.e. Hashimoto's disease, if the disability became manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  The regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation  may not be conceded where the disability underwent no increase in  severity during service on the basis of all the evidence of record  pertaining to the manifestations of the disability prior to, during and  subsequent to service. 38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts and Analysis

During her first period of active service, the Veteran served as a Photo Lab Specialist.  See DD Form 214.  In November 1974 the Veteran was seen for a gynecology exam.  At this time, examination of the pelvis was normal.   

A review of her service treatment records for this period notes that in December 1974 the Veteran complained of difficulty breathing for the past 3 months, during which time she had been working in the photo lab.  She was assessed as having a psychosomatic reaction to photo chemicals and placed on a P-2 profile with no prolonged exposure to volatile chemicals.  

Contained within the service treatment records is a July 1976 clinical record pertaining to a cytology examination of the vagina and cervix.  Examination was normal in all regards at this time.  

In October 1976 the Veteran received a separation examination.  At this time, she denied a history of thyroid trouble and that she had been treated for a female disorder or had a change in her menstrual pattern.  See report of medical history.  Clinical examination was normal in all spheres at this time.  

Dated after her separation examination report, there appear other treatment records that have been associated with the Veteran's claims file.  These records do not show that the Veteran first manifested Hashimoto's disease, systemic candidiasis or miscarriages and infertility during a period of active service, ACDUTRA or INACDUTRA.  Rather, they reflect that the Veteran began experiencing miscarriages and infertility in 1998 and that her conditions first manifested in the interim period between December 1976 and March 2004, particularly in the 1980s and 1990s.  

Of particular note is a January 1993 record from the Henry Ford Hospital.  This record notes that the Veteran's first pregnancy in 1988 ended as a molar pregnancy and that her second pregnancy, in 1990, resulted in a miscarriage.  She had two unsuccessful pregnancies thereafter.  Genetic testing into the causes of these miscarriages was normal and without benefit.

Of record are toxicology testing records dated in April 1998 related to urine testing and hair analysis.  See April 1998 records from Great Smokies Diagnostic Laboratory.  Urine testing showed elevated levels of copper, magnesium and zinc.  Hair analysis showed elevated levels of aluminum, bismuth, lead, nickel, calcium, copper and cobalt.  With respect to hair toxins, the levels thereof were noted to correlate with exposure, age, sex and diet to a very great degree.  

In April 2004, the Veteran submitted a statement in support of her claim.  In this statement she relates that she worked in an Army photo lab in 1974 and was possibly exposed to unknown toxins, which she believed possibly had caused a decline in her health.  She noted that she had worked in the medical field, both human and animal.  She related that she had been assessed as having heavy metal toxicity and hypothyroidism, i.e. Hashimoto's disease.  She also noted that she had been diagnosed as having systemic candidiasis.  She related these conditions and her fertility problems to toxin exposure in service, noting that her health had declined ever since then.  

In furtherance of substantiating her claim, the Veteran was afforded a VA examination in October 2004.  The report notes that the claims file was reviewed by the examiner, as well as that the Veteran had apparently received detoxification for heavy metal poisoning in 1998.  The examiner noted that the Veteran did not apparently experience any "issues" during her active duty.  In this regard, the examiner noted that there was no significant scientific evidence to support the diagnoses, although it seemed "quite likely."  The examiner stated that they could not resolve this issue without resort to speculation or conjecture; but that the Veteran's molar pregnancy was almost assuredly not related to heavy metal toxicity in that she may have had issues with Asherman's Syndrome, which may have contributed to a significant number of miscarriages.  Nevertheless, the examiner stated that it was "quite conceivable that heavy metal toxicity would have played a role in these miscarriages as well."

In November 2004 the Veteran received another VA examination, this time to address whether the Veteran's MOS as a Photo Lab Specialist placed her at risk for development of heavy metal toxicity, and if so, whether the toxicity resulted in infertility, molar pregnancy, miscarriages, Hashimoto's Disease and systemic candidiasis.  The examiner noted that the Veteran first developed symptoms of Hashimoto's disease in 1993, with a formal diagnosis in 1998.  Also noted was that the Veteran had first been diagnosed as having systemic candidiasis in 1998, although she described symptoms dating back to approximately 1981.  The examiner stated that they could not resolve this question without resort to mere speculation.  

Of record is a May 2006 letter from M.R.C., M.D. pertaining to the Veteran's history of infertility dating back to 1988 and any possible relationship thereof to heavy metal exposure.  Dr. C. noted that genetic studies were conducted and showed no abnormalities.  Dr. C. also related that the Veteran had been testified for thrombophilic conditions, and undergone autoimmune and hormone studies, all of which were normal.  Dr. C. thus concluded that "[g]iven [the Veteran's] extensive workup[,] which did not find any more common causes of her miscarriages, it is more likely than not that the cause of the multiple miscarriages was due to the level heavy metal exposure and subsequent toxic buildup in her body."  Dr. C. noted that the Veteran had apparently been exposed to heavy metals in service with a subsequent degree of heavy metal toxicity.  Dr. C. reasoned that because "there are no other underlying medical causes of the recurrent miscarriages ... it can only be assumed that the heavy metal toxicity was the cause of [the Veteran's] recurrent losses." 

In furtherance of substantiating her claim, the Veteran's representative submitted a brief.  In this brief, the Veteran's representative notes that photography involved exposure to hazardous chemicals, including potassium iodide and thiacarbomide, and cited a study showing that this chemical was a known toxin for the female reproductive system and the thyroid.  The representative also asserted that the Veteran's systemic candida infection was due to a compromised immune system related to chemical exposure.

In light of the contention that the Veteran's conditions may be attributable to exposure to heavy metals and toxins, which the Veteran was apparently exposed to, the Board sought a VHA opinion, which was obtained in March 2011.  The VA doctor noted that a review of the claims file did not support documentation of elevated blood lead levels or other heavy metals by accepted standardized methods and concluded that there was no objective evidence to suggest any heavy metal toxicity.  The doctor further noted that he had reviewed literature for hazards related to photographic processing, and that his review failed to link being a photographic processing specialist with systemic candidiasis, Hashimoto's disease and adverse obstetrical history.  He included a copy of literature pertaining to photographic processing hazards.  However, the doctor did note that lead was known to cause adverse obstetric outcome, such as spontaneous abortion and infertility.  Yet, the doctor noted that there was no documentation of lead toxicity.  Alternatively, the doctor posited that polyglandular autoimmune syndrome, a syndrome of unclear etiology, might explain the Veteran's conditions.  Accordingly, the examiner concluded that the Veteran's claimed conditions were less likely than not attributable to service, particularly as due to exposure to heavy metals and toxic chemicals.  Along with their opinion, the VHA examiner attached the medical literature upon which they relied.  This literature is a scholarly medical article pertaining to photographic processing hazards.  

Initially, the Board points out that entitlement to service connection for Hashimoto's disease on a presumptive basis is not warranted.  Hashimoto's disease was not assessed until well after the first post-service year related to the Veteran's first period of service and by the Veteran's provided history she first manifested symptoms thereof in the early 1990s.  Accordingly, the presumptive regulations are not for application as this condition first manifested to any degree well after the first post-service year.  

As noted above, the presumptive regulations are inapplicable to the Veteran's periods of ACDUTRA or INACDUTRA.  Biggins, supra.  Review of the pertinent evidence shows that the Veteran's claimed conditions were first assessed after her first period of active service.  The Board does not find any evidence that these conditions had their onset during a period of ACDUTRA or that they were aggravated by any incident of INACDUTRA or ACDUTRA.  A review of the records from her second period of active service discloses a history of her claimed ailments, but no indication that they increased permanently in severity, nor has the Veteran asserted that they were aggravated by that second period.  

Rather, the primary issue in this case is whether the Veteran's claimed conditions are attributable to her exposure to heavy metals and toxic chemicals during her service as a Photo Lab Specialist during her first period of active duty.  It is conceded that the Veteran was exposed to some sort of toxin or contaminant in this regard.  Thus, resolution of this issue requires an analysis of the probative medical opinions that address the possibility of a relationship between that exposure and her claimed disabilities.  

In this regard, the October 2004 opinion finds that the Veteran's documented molar pregnancy was almost assuredly not related to heavy metal toxicity and speculates that it could have been due to Asherman's syndrome, which may have resulted in her history of miscarriages.  However, the examiner also noted that it is "quite conceivable" that heavy metal exposure contributed in this manner.  Given confusing statements by the examiner, and the fact that those statements that do acknowledge the possibility of a relationship are expressed in very speculative terms, the Board finds that this opinion is less probative than the VHA opinion discussed below.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Likewise, the November 2004 examiner was asked to address whether the Veteran's MOS as a photography lab technician placed her at risk for development of heavy metal toxicity, and if so, whether the toxicity resulted in infertility, molar pregnancy, miscarriages, Hashimoto's Disease and systemic candidiasis.  Based upon a review of the pertinent facts, the examiner concluded that they could not resolve this issue without resort to speculation.  Accordingly, this opinion is of little value.  Id.  

On its face, the private opinion from Dr. C. would appear to warrant a grant of the claim for service connection of miscarriages and infertility.  However, Dr. C. relies upon the premise that no alternative explanation, other than heavy metal toxicity, exists to account for the Veteran's recurrent miscarriages and infertility.  He assumes, therefore, that this must be the cause.  When this opinion is viewed in relation to the VHA discussed below, it is of significantly little probative value.  

In this regard, the Board notes that the VHA opinion, which was obtained from a specialist in internal medicine and occupational/environmental medicine in March 2011, concludes that the a review of the claims file did not support a finding that the Veteran had an elevated blood level of lead or heavy metals by accepted standardized methods.  Most significantly, it documents that a review of pertinent medical literature failed to link being a photographic processing specialist with systemic candidiasis, Hashimoto's disease or adverse obstetrical history (infertility and miscarriages).  The examiner further offered an alternative medical explanation that these conditions were at least as likely as not "polyglandular immune syndrome," a syndrome of unclear etiology. 

As noted, when Dr. C.'s opinion is weighed against that of the VHA examiner, it is substantially outweighed.  Specifically, Dr. C. relies on the absence of any possible cause other than toxicity, whereas the VHA opinion provides an alternative etiology and relies upon medical research that the Veteran's service as a photographic processor was not scientifically shown to have a link to systemic candidiasis, Hashimoto's disease and adverse obstetric history.  The VHA examiner's opinion considers possible lead exposure as a cause, which supports the fact that the examiner undertook significant research, but finds no evidence of lead exposure in the Veteran's history, which is consistent with the April 1998 toxicology tests.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's representative cited numerous articles in support of the Veteran's claim, pertaining to toxins and their possible effects.  See October 2010 brief.  The Board notes that, with regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence articles cited by the representative discuss the potential harmful effects of specific chemicals, but do not deal directly with the type of exposure that occurred here.  Therefore, while of some probative value, the Board finds that these articles are less probative than the opinion of the VHA examiner, who specifically researched the effects of the activity that the Veteran was involved in during service.

The Board has also considered the Veteran's own contentions, as well as the fact that she has claimed experience in the medical field, with humans and animals.  In this regard, other records reflect that the Veteran has worked as a medical technician.  Certainly, the Board recognizes that someone need not be a physician to possess some level of medical knowledge so as to render a competent medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, while the Board recognizes that her assertions are of some probative value, the Board ultimately places more weight on those of the VHA examiner, who has clearly possesses a greater degree of specialized knowledge and training.

In sum, the preponderance of the competent and probative evidence demonstrates that Hashimoto's disease, systemic candidiasis and a disability manifested by miscarriages and infertility first manifested in the 1980s/1990s and are not otherwise attributable to service, to include through aggravation or exposure to heavy metals or toxic chemicals.  The competent and probative evidence demonstrates these conditions were not at least as likely as not incurred in service as the result of any toxic exposure, but rather of other more likely non-service causes.  Accordingly, the claims must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for Hashimoto's disease is denied.

Entitlement to service connection for systemic candidiasis is denied.

Entitlement to service connection for a disability manifested by miscarriages and infertility is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


